[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                                JUNE 19, 2007
                                  No. 06-13166                THOMAS K. KAHN
                              Non-Argument Calendar               CLERK
                            ________________________

                         D. C. Docket No. 05-60305-CR-WJZ

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                      versus

PAUL GREEN,
a.k.a. Ander P. Clark,

                                                          Defendant-Appellant.


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (June 19, 2007)

Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Michael Cohen, appointed counsel for Paul Green, a.k.a. Ander Clark, has
filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Green’s conviction and sentence is AFFIRMED.




                                          2